Use of information technology for customs purposes (debate)
The next item is the report by Alexander Alvaro, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative of the French Republic with a view to adopting a Council Decision on the use of information technology for customs purposes (17483/2008 - C6-0037/2009 -.
Mr President, I would like to welcome Commissioner Kallas and my fellow Members. Fundamentally speaking, the issue we are about to discuss is not a controversial topic at all. The matter at hand is the adaptation of information technology in the field of customs and excise. For many people, this is a terribly technical topic. However, with respect to the fight against fraud and other crime, it is a very important aspect of cooperation in the field of customs and excise, and the exchange of information.
We have been able to work successfully together with the Swedish Council Presidency, and I would therefore like to thank those who have supported and accompanied us throughout the process, as this dossier is not exactly a new one. We have demonstrated our cooperation through the fact that Parliament has taken on and voted on in committee significant amendments, which the Council had already proposed in the course of its work. I therefore also assume that the vote on the matter this week will have a positive outcome.
The only measure on which Parliament does not agree is the extension of Europol's powers in this field. This view is certainly not reflected in all political groups in this House. However, it is in the final result of the vote on the report on information technology in the field of customs and excise. This is, to a certain extent, linked to the debate which was held here previously, when our intention was different, namely to send a signal that, having fairly recently defined a mandate for Europol, under which it was to be an agency, its powers in a number of small and specific areas are being extended or expanded.
To a large extent, it is also fitting, given the importance and role of Europol, that its remit be defined in a mandate such as the one we have decided. It also promotes transparency, so that not only we, but in particular the citizens, for whom we make policies, know what Europol is allowed or not allowed to do. Transparency is a fundamental part of any structure involving prosecuting and police forces in the Member States, and this must also apply at a European level.
Other than that, there is not a lot to say, and even though one tends to want to exceed one's speaking time, I can cut mine short in this case. I would like to thank the Council Presidency and my fellow Members for their excellent cooperation, and I am sure that we will be able to successfully vote on the report this week.
Vice-President of the Commission. - Mr President, the Commission supports in principle the text of the draft Council Decision, because it is necessary to ensure that the provisions of mutual assistance and administrative cooperation evolve as far as possible in parallel, and it is necessary to fix the provisions establishing that the general budget of the European Communities will bear the costs relating to the use of the Customs Information System by the Member States.
This legal correction should not imply any increase in the budget, and it is necessary to ensure greater complementarity with action in the context of cooperation with Europol and Eurojust by granting the same level of access for these agencies to the Customs Information System (CIS), including its customs files identification database (FIDE). That being so, the Commission cannot support Parliament's amendment aiming to grant a different level of access to CIS/FIDE for Europol and Eurojust.
In general terms, the Commission welcomes most of the amendments tabled by Parliament. In this context, I would like to make the following comments.
The Commission shares the opinion of the rapporteur, Mr Alvaro, that it is regrettable that this proposal should be decided in such a hurried manner by the Member States prior to the entry into force of the Lisbon Treaty. In fact, the Lisbon Treaty provides a new legal basis whereby a new regulation could replace the present CIS Convention, a regulation which would have direct effect in Member States and not require transposition into national law before becoming operational, as is currently the case for Regulation (EC) No 766/2008 on the administrative part of the CIS.
The Commission also shares the opinion of the European Parliament that, for the data protection supervision of the IT application, the solution aiming to replace the Joint Supervisory Authority (JSA) with the European Data Protection Supervisor (EDPS) is the most appropriate. Combined supervision by JSA and EDPS would present some risks of possible duplication and overlapping of work. In any case, a coordination mechanism, including for issuing relevant recommendations, should be put in place.
on behalf of the PPE Group. - Madam President, I congratulate and thank my colleague Alexander Alvaro for his work and for the good cooperation we had during the drafting of this report. It was a report where I agreed with the rapporteur on the main points, namely that access to the data entered into the customs information system is to be ensured only to specifically designated bodies and staff like the Member States, Europol and Eurojust.
Another point which was raised in one of my amendments and supported by the rapporteur refers to the fact that Member States, Europol and Eurojust are not granted the possibility to communicate data to non-Member States and third countries because of the absence of sufficient data protection in those countries. In my opinion, the review of the customs information system as reflected by the report is necessary in order to adapt it better to the control services' requirements and to allow a limited number of users to carry out analyses of the information contained in the system.
The review will also increase the effectiveness of the cooperation and control procedures of the customs administrations due to the joint, automated information system which will assist in preventing, investigating and prosecuting serious contraventions of national laws.
Madam President, I would first of all like to correct the information that is on the notice board. I have not joined the Group of the European People's Party (Christian Democrats); I am still with the Confederal Group of the European United Left - Nordic Green Left.
At the request of the French Government, we have been presented with a text making provision for customs administrations to cooperate with Europol and Eurojust.
Once again, this is an area that will most certainly be a matter for codecision after the entry into force of the Treaty of Lisbon. We therefore regret that, as with Europol, haste has overridden the desire to safeguard fundamental freedoms.
In all these texts, we deplore the fact that the crucial balance between security and respect for fundamental rights comes increasingly under threat, to the detriment of freedoms, and for overall results that sometimes fail to convince our citizens.
We are also sorry that, as regards this text seeking to establish links between files held by customs, the police and Eurojust, the position that the European Parliament is proposing we adopt is more timorous than our position on Europol, for the dangers are the same and the safeguards laid out in the texts submitted to us are even more fragile. For example, it is outrageous that there is no clear limit on data retention periods.
At a time when, in all our countries, our fundamental freedoms are increasingly undermined by security policies, we regret that the European Parliament is not properly fulfilling its role of safeguarding fundamental rights and freedoms.
Certain improvements I proposed have been adopted in this area, particularly concerning Europol. I am very pleased about that and I thank my fellow Members, but these are insufficient, especially in relation to the principles of proportionality and necessity, which must always prevail when rights and freedoms are at stake.
For these reasons, if other amendments giving greater protection to our citizens are not adopted, the GUE/NGL Group will abstain on this text.
(PT) Madam President, this initiative is aimed at establishing a shared, automated system for customs-related information for customs administrations in the Member States. Such a system would aid the prevention, investigation and elimination of transgressions of both Community laws and national laws.
I welcome the desire to facilitate the exchange of information, to improve and to consolidate cooperation between customs authorities, and the establishment of procedures for joint actions. I am certain that rapid and efficient exchange of information will lead to a service that is fundamental to combating illegal trade.
When we talk about information systems, however, we should not forget that these contain personal data, and that issues relating to the protection of such data and personal privacy are of paramount importance.
I agree with the rapporteur, Mr Alvaro, that we must remain alert so as to avoid any possible violation of basic rights, especially the right to privacy, according to which information of a personal nature entered into the system must be limited to what is strictly necessary, without contravening personal privacy. We must guarantee that this data can only be used for ends that are clearly defined and circumscribed within the framework of the applicable legislation. Moreover, this data should only be kept for as long as necessary to fulfil the purpose for which they were recorded.
It is equally important to ensure that access to this information system is transparent and in line with the regulations applicable to similar information systems, as is the case for the Schengen Information System II or the Visa Information System. For this reason I do not support the amendments tabled by the Confederal Group of the European United Left - Nordic Green Left.
As for the supervision of data protection, instead of trying to create ad hoc solutions, it would be preferable and advisable to retain and implement the same system of supervision as that chosen for other, similar systems, not only for the sake of consistency, but also to ensure that there are no discrepancies in the matter of data protection.
Finally, Madam President, I share the views of Commissioner Kallas and the rapporteur, Mr Alvaro, regretting the hasty manner in which the Council has tried to close this dossier before the Treaty of Lisbon enters into force.
Madam President, as we can see from the fact that many people wish to take the floor, this is an exciting legislative dossier. Nevertheless, I would like to briefly use this opportunity to respond to what Commissioner Kallas talked about, namely the Commission's rejection of the proposed amendments regarding Europol. I understand the Commission's motives, as well as the desire to maintain consistency, very well indeed.
Just now, Mr Coelho referred to an issue, one that has also been mentioned by others, including Mrs Vergiat, which has given us much food for thought. When we are faced with the task of achieving the highest possible standards with respect to the data pertaining to our citizens, then it is not terribly helpful - and perhaps this is something that the Commission should consider in the future, in spite of their rejection of the proposals - for us to have provisions concerning Europol's remit, namely what data is processed, under whose authority this is done or to whom it is transferred, which are divided between numerous legislative dossiers. There comes a point when it is no longer clear what data may be used by Europol and how it may do so, and what data may not be used. With regard to the Europol mandate, it would make more sense if all this was established in general terms, instead of legislation always being drawn up on a case by case basis. It would make the legislation more transparent for the citizens and would surely also benefit Europol's work.
Other than that, I have nothing more to add. Perhaps I may just add a brief comment regarding a point that was mentioned earlier, namely the different access rights granted to Eurojust and Europol. In this case, of course, one must take into account the fact that a law enforcement body operates in a different way to a prosecuting body and should, therefore, have a different remit. However, if we are to have a Justice Commissioner in the future, we may also be able to deal with this issue at European level.
The debate is closed.
The vote will take place tomorrow at 12.00.